DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 16/443,468, filed on 06/17/2019, now US patent No. 10,888,257; which is a continuation of U.S. application 15/728,597, filed on 10/10/2017, now US patent No. 10,321,863; and which is a continuation of U.S. application No. 15/047,476, filed on 02/18/2016, now US patent No. 9,782,112; which is a continuation of U.S. application No. 14/685,304, filed on 04/13/2015, now US patent No. 9,271,670; which is a continuation of U.S. application NO. 13/526,136, filed on 06/18/2012, now US patent No. 9,007,781.    

Information Disclosure Statement
The IDS filed on 01/04/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 01/04/2021 is acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 10, 12, 10, 10, 11, 13, 15, 16, 10, 17, 10,  18, 19 and 10 of U.S. Patent No. 10,888,257. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, US 10,888,257 discloses the features of an analyte sensor comprising:
a base substrate;
a first conductive layer having a first width, wherein the first conductive layer is positioned on a first side of the base substrate (claim 10 of the US 10,888,257, lines 1-6); and
a fiducial mark positioned on a portion of the analyte sensor, wherein the fiducial mark is indicative of a location of at least the first conductive layer on the base substrate (claim 10 of the US 10,888,257, lines 12-14).
	The features as claimed are disclosed in the claim 10 of the US patent No. 10,888,257.
Regarding claim 2, US 10,888,257 discloses wherein the fiducial mark is positioned on the first conductive layer or the base substrate.
The features as claimed are disclosed in the claim 10 of the US patent No. 10,888,257.
Regarding claim 3, US 10,888,257 discloses wherein base substrate has a width having a first side edge and a second side edge, and wherein at least a portion of the first width is less than the width of the base substrate such that at least a portion of the first conductive layer is spaced away from the first side edge and the second side edge of the base substrate (claim 12, lines 1-7).
The features as claimed are disclosed in the claim 12 of the US patent No. 10,888,257.
Regarding claim 4, US 10,888,257 discloses a second conductive layer having a second width positioned on a second side of the base substrate (claim 10, lines 4-5).
	This feature as claimed is disclosed in the claim 10 of the US patent No. 10,888,257. 
Regarding claim 5, US 10,888,257 discloses wherein the fiducial mark is positioned on the first conductive layer, the base substrate (claim 10, lines 5-6), or the second conductive layer.
This feature as claimed is disclosed in the claim 10 of the US patent No. 10,888,257. 
Regarding claim 6, US 10,888,257 discloses wherein at least a portion of the first width is less than the second width or the second width is less than the first width (claim 11, the first width is not equal the second width).
This feature as claimed is disclosed in the claim 11 of the US patent No. 10,888,257. 
Regarding claim 7, US 10,888,257 discloses wherein the first conductive layer has a first length and the second conductive layer has a second length, and the first length and the second length are the same or different (claim 13, lines 1-4).
The features as claimed are disclosed in the claim 13 of the US patent No. 10,888,257.
Regarding claim 8, US 10,888,257 discloses wherein the first conductive layer is a working electrode and the second conductive layer is a counter electrode (claim 15, lines 1-2).
The features as claimed are disclosed in the claim 15 of the US patent No. 10,888,257.
Regarding claim 9, US 10,888,257 discloses an insulative layer positioned on the second conductive layer (claim 16, lines 1-2).
This feature as claimed is disclosed in the claim 16 of the US patent No. 10,888,257. 
Regarding claim 10, US 10,888,257 discloses a second insulative layer (or dielectric layer) positioned on the first conductive layer (claim 10, lines 7-8).
This feature as claimed is disclosed in the claim 10 of the US patent No. 10,888,257. 
Regarding claim 11, US 10,888,257 discloses a third conductive layer positioned on the second insulative layer.
This feature as claimed is disclosed in the claim 17 of the US patent No. 10,888,257. 
Regarding claim 12, US 10,888,257 discloses wherein the fiducial mark is positioned on the first conductive layer, the base substrate (claim 10, lines 5-7), the second conductive layer, or the third conductive layer.
This feature as claimed is disclosed in the claim 10 of the US patent No. 10,888,257. 
Regarding claim 14, US 10,888,257 discloses wherein the third conductive layer comprises a secondary layer of Ag/AgCl (claim 18, lines 1-2).
This feature as claimed is disclosed in the claim 18 of the US patent No. 10,888,257. 
Regarding claim 16, US 10,888,257 discloses wherein the first conductive layer comprises analyte sensing chemistry disposed thereon.
This feature as claimed is disclosed in the claim 19 of the US patent No. 10,888,257. 
Regarding claim 17, US 10,888,257 discloses an insulative layer positioned on the first conductive layer (claim 10, lines 3-4).
This feature as claimed is disclosed in the claim 10 of the US patent No. 10,888,257. 

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:  Neither cited references nor the prior art of record alone or in combination, discloses, teaches or render suggest obvious that a method of monitoring an in vivo analyte using an analyte sensor, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 13, 15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The claim 13 discloses the combination features of “wherein the first conductive layer is a working electrode, the second conductive layer is a counter electrode, and the third conductive layer is a reference electrode.”  These features, in conjunction with other features, as claimed in the combination features of the claims 11, 10, 9, 5, 4 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 15 discloses a feature of “a third insulative layer positioned on the third conductive layer.”  This feature, in conjunction with other features, as claimed in the combination features of the claims 11, 10, 9, 5, 4 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


/Hung S. Bui/
Primary Examiner, Art Unit 2841
02/11/2022